         Case 1:18-cv-01458-PLF Document 59 Filed 12/23/18 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

M.G.U., et al.,                                  §
                                                 §
        Plaintiffs,                              §
                                                 §            No. 18-cv-1458-PLF
v.                                               §
                                                 §            Civil Action
Kirstjen Nielsen, et al.,                        §
                                                 §
        Defendants.                              §


     EMERGENCY APPLICATION FOR A TEMPORARY RESTRAINING ORDER

                  Plaintiffs P.M.B. and C.O.M. a mother and her daughter, are currently detained

together near Dilley, Texas. Plaintiff C.O.M. is pursuing an asylum claim and is awaiting her

next Master Calendar Hearing. Defendants are threatening to separate P.M.B. from C.O.M.

imminently—during the pendency of C.O.M.’s asylum proceedings—and perhaps permanently.

Plaintiffs seek a Temporary Restraining Order preserving the status quo—detention of P.M.B.

together with C.O.M.—while the parties can brief and argue whether Defendants can lawfully

extend their child separation policy to separate this family. The Court has jurisdiction to enjoin

unconstitutional actions by the Defendants, and has already found in this action that another

application of the child separation “policy” likely violates the Fifth Amendment. Plaintiffs

respectfully request that the Court grant this application to prevent this mother and daughter from

being separated while it considers whether the extension of that policy to these Plaintiffs is also

unconstitutional.

                                               FACTS

        Plaintiff C.O.M. has a pending asylum claim, while her mother P.M.B. does not. P.M.B.

is presently subject to a final order of deportation which, if executed, will separate her from her



                                                  1
         Case 1:18-cv-01458-PLF Document 59 Filed 12/23/18 Page 2 of 10



daughter C.O.M. Prior to the family separation crisis that began in 2018, separation of children

with asylum claims from parents without claims was unheard of. Attached Exhibit 1

(Declaration of Denise Gilman at ¶ 5). The Government’s practice in such situations has been to

allow the parent to remain in the country while the child’s case remains pending or where the

child is granted relief. (See id.). In related family separation litigation during 2018, Defendants

agreed that in similar circumstances, they would not separate families. Attached Exhibit 2 (Ms.

L. ECF No. 321, approving Settlement Agreement in ECF No. 220-1 at 5 ¶ 6). Here, however,

Defendants claim that they can separate C.O.M. from P.M.B. simply because this family has not

previously been forcibly separated. Attached Exhibit 3 (Government’s Opposition to P.M.B.’s

Motion to Reopen at 4 ¶ 5). Separation is imminent and will harm P.M.B. and C.O.M. by

traumatizing them and impeding C.O.M. from pursing her asylum claim. Attached Exhibit 4

(Young Center Declaration), Exhibit 5 (Fluharty Declaration), and Exhibit 6 (P.M.B.

Declaration).

                                          ARGUMENT

       All factors weigh in favor of preserving the status quo—keeping P.M.B. together with her

daughter—while the parties brief and argue whether Defendants can lawfully separate them.

I.     Separation Causes Immediate, Ongoing, Irreparable Harm

       “[L]oss of constitutional freedoms, for even minimal periods of time, unquestionably

constitutes irreparable injury. Mills v. Dist. of Columbia, 571 F.3d 1304, 1312 (D.C. Cir. 2009)

(citations omitted). As a result, “[w]hen an alleged deprivation of a constitutional right is

involved, most courts hold that no further showing of irreparable injury is necessary.” 11A

WRIGHT & MILLER, FED. PRAC. & PROC. § 2948.1 (2d ed. 2004).




                                                 2
          Case 1:18-cv-01458-PLF Document 59 Filed 12/23/18 Page 3 of 10



         The threat of separation and any actual separation causes immediate, ongoing, severe

trauma to Plaintiffs, as would any period of forced separation, for which no remedy at law is

available. Attached Exhibits 4 to 6; M.G.U. v. Nielsen, 325 F. Supp. 3d 111, 121-23 (D.D.C.

2018).

         The threat of separation and any actual separation will also impede C.O.M.’s capacity to

pursue her asylum claim. See Ms. L. v. U.S Immigration & Customs Enf’t, 302 F. Supp. 3d

1149, 1164 (S.D. Cal. 2018) (importance of asylum figures in Due Process enforcement); U.S. v.

Dominguez-Portillo, No. EP-17-MJ-4409, 2018 WL 315759 at *1-2 and *14 (W.D. Tex. January

5, 2018) (separation impedes pursuit of asylum).

II.      Plaintiffs Are Likely to Succeed on the Merits of their Fifth Amendment Claim

         Plaintiff C.O.M. has a due process right to pursue her pending asylum claim, and

Plaintiffs have a due process right to remain together while this claim is pending.

         First, as has been well-established in this Circuit, Plaintiff C.O.M. “has a Fifth

Amendment procedural due process right” to petition the government for asylum. Gutierrez-

Rogue v. I.N.S., 954 F.2d 769, 773 (D.C. Cir. 1992) (citing Maldonado-Perez v. INS, 865 F.2d

328, 332-33 (D.C. Cir. 1989) (citation omitted). C.O.M. has already passed her credible fear

determination, and is now awaiting her next master calendar hearing. She has the right to

continue her pursuit of asylum through these proceedings. Second, Plaintiffs have an

undisputed substantive due process right to family integrity. Substantive due process protects

parents’ interest in “family integrity, and the care custody, and control of their children.”

M.G.U., 325 F. Supp. 3d at 119. It also protects children’s liberty interest in family association

and integrity. See M.M.M. v. Sessions, No. 18-cv-1832, Order Granting Plaintiffs’ Motion for

Temporary Restraining Order (S.D. Cal., August 16, 2018) (“[T]here is a public interest in




                                                   3
         Case 1:18-cv-01458-PLF Document 59 Filed 12/23/18 Page 4 of 10



ensuring that [the child plaintiffs’] constitutional right to family association and integrity is

upheld.”); see, e.g., Wooley v. City of Baton Rouge, 211 F.3d 913, 923 (5th Cir. 2000) (“a child’s

right to family integrity is concomitant to that of a parent”).

       This Court has already recognized that this Fifth Amendment right extends to migrant

families who came to the United States together to seek asylum. M.G.U., 325 F. Supp. 3d at 119

(separation of migrant parent from their child “implicate a fundamental liberty interest that has

been infringed”). The Court did so in the context of rectifying a separation that had already

occurred; in that context, the relief ordered was reunification. The constitutional interest here,

where separation is imminent, is the same. See also Ms. L. v. U.S Immigration & Customs Enf't,

310 F. Supp. 3d 1133, 1142-46 (S.D. Cal. 2018) (holding that migrant asylum seeking families

have substantive due process rights, ordering reunification, and prohibiting separation of families

apprehended together at the border absent a finding that the parent poses a danger to the child);

MMM v. Sessions, Stay Decision, at 4 n.3 (recognizing general practice of allowing families

placed in expedited removal to seek asylum together as a unit, and be treated as a unit through

the process).

       In the context of the Ms. L. case, pursuant to a settlement agreement, Defendants agreed

to allow parents with final orders of removal whose children still seek asylum to remain with

their children through the proceedings. (Attached Exhibit 2 at Ms. L ECF No. 220-1 at 5 ¶ 6).

Defendants have written that P.M.B. and C.O.M. are not entitled to benefit from the settlement

agreement in Ms. L and M.M.M. (see Attached Exhibit 3 at 4 ¶ 5) because they have never

before been separated. This factual distinction is immaterial to Plaintiffs’ right to family

integrity. Regardless of whether separation and reunification have occurred in the past, families

who arrived in the United States together as a family unit to seek asylum have a right to remain




                                                   4
             Case 1:18-cv-01458-PLF Document 59 Filed 12/23/18 Page 5 of 10



together while pursuing asylum, so as to avoid the trauma of separation and to ensure that each

family member pursuing asylum has a fair opportunity to do so.

III.    The Balance of Harms and Public Interest Favor a Temporary Restraining Order

        If the Court grants this TRO, the only harm the Government will incur is the inability to

immediately remove P.M.B. from the country while her daughter’s asylum claim is pending—an

plan that is already out of step with the government’s actions in the past with respect to similar

situations. (See Attached Exhibit 1, Gilman Decl. at ¶ 5.)

        Without this TRO, P.M.B. will be removed from the country while her daughter’s asylum

claim is pending, a significant intrusion on both the right to pursue asylum proceedings and the

right to family integrity. The Government’s interest in the immediate execution of removal

orders does not outweigh the significant risks that its actions pose to the due process rights of

both Plaintiffs. See M.M.M. v. Sessions, 18-cv-1832, Order Granting Plaintiffs’ Motion for

Temporary Restraining Order (S.D. Cal. August 16, 2018) (holding that the Government’s

interest in executing removal orders “must not and surely need not be solved by depriving people

of their rights”). The court in M.M.M. has already recognized that both family integrity and the

right to pursue asylum proceedings are significant public interests which outweigh the

government’s interest in swift removal. See id.

        Furthermore, Defendants themselves have an important interest in promoting family

integrity:

        the state also shares the interest of the parent and child in their family’s integrity, see
        Santosky v. Kramer, 455 U.S. 745, 766-67 (1982)] (“the parens patriae interest favors
        preservation, not severance of natural familial bonds”), because the welfare of the state
        depends in large part on the strength of the family.

Jordan by Jordan v. Jackson, 15 F.3d 333, 346 (4th Cir. 1994); see also id. (“The forced

separation of parent from child, even for a short time, represents a serious impairment on



                                                  5
         Case 1:18-cv-01458-PLF Document 59 Filed 12/23/18 Page 6 of 10



[parental] rights.”). This basic commitment to family values is enshrined in our Constitution.

See League of Women Voters of U.S. v. Newby, 838 F.3d 1, 12 (D.C. Cir. 2016) (“[T]here is a

substantial public interest ‘in having governmental agencies abide by the federal laws that

govern their existence and operations.’”) (citation omitted). Defendants will suffer no harm if

the Court enters a temporary restraining order that merely preserves the status quo while the

parties brief and argue whether Defendants have any lawful basis for separating P.M.B. from

C.O.M.

       Finally, Plaintiffs respectfully note that the current shutdown of the federal government

further weighs in favor of preserving the status quo. Plaintiffs’ attorneys have been unable to

contact the attorneys for the Government in this matter, whom Plaintiffs understand to be

furloughed as a result of the shutdown. (See Certificate of TRO Notice, infra at p.9). The ability

of Plaintiffs’ attorneys to communicate with Defendants is crucial, both in terms of obtaining the

most up-to-date information as to the timing of removal proceedings and the ability of the parties

to resolve this matter on their own. A temporary restraining order would preserve the status quo

until the government is fully operational again and both sides can efficiently communicate to

either resolve this matter on their own or provide the Court with appropriate briefing.




                                                 6
         Case 1:18-cv-01458-PLF Document 59 Filed 12/23/18 Page 7 of 10



                                         CONCLUSION

       Plaintiffs have filed a proposed Temporary Restraining Order with this Application

containing all information required by Rule 65(b)(2), and they urge the Court to enter it at the

soonest possible time. Plaintiffs are willing to post a bond in an amount set by the Court.


December 23, 2018                                    Respectfully submitted,
                                                     TEXAS RIOGRANDE LEGAL AID, INC.


                                                     ________________________________
                                                     Jerome Wesevich (D.D.C. Bar No. TX0125)
                                                     Peter McGraw (admitted pro hac vice)
                                                     Amanda Chisholm (admitted pro hac vice)
                                                     1331 Texas Avenue
                                                     El Paso, Texas 79901
                                                     (915) 585-5120
                                                     jwesevich@trla.org


                                                     PAUL, WEISS, RIFKIND, WHARTON &
                                                     GARRISON LLP

                                                     Steven C. Herzog (admitted pro hac vice)
                                                     1285 Avenue of the Americas
                                                     New York, NY 10019-6064
                                                     (212) 373-3317
                                                     sherzog@paulweiss.com

                                                     David J. Ball (DC Bar No. 460055)
                                                     2001 K Street, NW
                                                     Washington, DC 20006-1047
                                                     (202) 223-7352
                                                     dball@paulweiss.com

                                                     Anand Sithian (admitted pro hac vice)
                                                     Katherine Kelly Fell (admitted pro hac vice)
                                                     1285 Avenue of the Americas
                                                     New York, NY 10019-6064


                                                 7
Case 1:18-cv-01458-PLF Document 59 Filed 12/23/18 Page 8 of 10



                                  (212) 373-3000
                                  asithian@paulweiss.com
                                  kfell@paulweiss.com

                                  Counsel for Plaintiffs




                              8
          Case 1:18-cv-01458-PLF Document 59 Filed 12/23/18 Page 9 of 10



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

M.G.U., et al.,                                  §
                                                 §
        Plaintiffs,                              §
                                                 §            No. 18-cv-1458-PLM
v.                                               §
                                                 §            Civil Action
U.S. DEPARTMENT OF                               §
HOMELAND SECURITY, et al.,                       §
                                                 §
        Defendants.                              §

                    CERTIFICATE OF COMPLIANCE
     WITH EMERGENCY NOTICE REQUIREMENTS OF LOCAL RULE 65.1(a)-(b)

       I, Jerome Wesevich, counsel for Plaintiffs, certify that I secured compliance with Local
Rules 65.1(a)-(b) in conjunction with filing an Emergency Application for Temporary
Restraining Order, ECF No. 59 in the above-styled case, as follows:

     (a) On Friday, December 21, 2018 at 3:44 p.m. EST, the clerk for the Immigration Judge
         first revealed the order that precipitated these TRO proceedings. This was the first notice
         that Plaintiffs had of the need for action. Plaintiffs could not read the order and confer
         with counsel as to the proper response prior to closure of the office of the U.S. District
         Clerk for the District of Columbia at 5:00 p.m. that day. Notice of the TRO application
         during business hours was thus impossible.
        Plaintiffs’ counsel attempted to resolve the TRO dispute by agreement with defense
        counsel prior to seeking emergency judicial action. At 10:22 p.m. on December 21,
        2018, Plaintiffs’ counsel caused an email to be sent to defense counsel urging agreement
        to a brief withholding of removal of two specific persons (identified by Alien Number
        and full name) to avoid the need for judicial action. Plaintiffs’ counsel also attempted to
        reach defense counsel Sarah Fabian by telephoning her at about 4:00 p.m. on December
        23, 2018, and leaving her a message on her cell phone advising that this is an urgent
        matter on which Plaintiffs’ counsel might seek TRO relief. Perhaps due to the
        government shutdown, Plaintiffs’ counsel has not received a response to their email or
        phone messages.
     (b) Actual notice of the time of making the application for temporary restraining order, and
         copies of all pleadings and papers filed in the action to date, have been provided to
         counsel for all Defendants in this action immediately upon filing by CM/ECF and email
         to sarah.b.fabian@usdoj.gov daniel.vanhorn@usdoj.gov Nicole.Murley@usdoj.gov
         jeremy.simon@usdoj.gov and Scott.G.Stewart@usdoj.gov.
                                                      /s/ Jerome Wesevich
                                                      Counsel for Plaintiffs
                                                  9
        Case 1:18-cv-01458-PLF Document 59 Filed 12/23/18 Page 10 of 10



                               EXHIBIT LIST
          FOR ECF NO. 59—APPLICATION FOR TRO BY P.M.B. AND C.O.M.



Exhibit
ECF No.

59-1   Declaration of Prof. Denise Gilman, Univ. of Texas School of Law
       (December 23, 2018)

59-2   Settlement Agreement Approved in Ms. L v. ICE
       (November 15, 2018)

59-3   Government’s Argument as to Ms. L Inapplicability in Opposition to
       Plaintiff’s Motion to Reopen Asylum Proceedings
       (December 6, 2018)

59-4   Declaration of Young Center Director Jennifer Nagda
       (December 23, 2018)

59-5   Declaration of Dilley Pro Bono Project Director Shayln Fluharty
       (December 23, 2018)

59-6   Declaration of Plaintiff P.M.B.
       (December 23, 2018)




                                              10
         Case 1:18-cv-01458-PLF Document 59-1 Filed 12/23/18 Page 1 of 2



                           DECLARATION OF DENISE GILMAN

I, Denise Gilman, hereby declare:

1.     I make this declaration based on my own personal knowledge and, if called to testify, I
could and would do so competently as follows:

Background

2.      I have been a licensed attorney in Texas since 1994. I direct the Immigration Clinic at the
University of Texas School of Law. I teach immigration law and refugee law. I supervise
students as they handle immigration matters before the Immigration Courts and the immigration
agencies. In my capacity as director of the Immigration Clinic, I directly represent clients as
well. I am an active member in the American Immigration Lawyers Association (AILA). I have
represented, with my students or independently, many asylum seekers and other migrants in
removal proceedings. I have taught numerous continuing legal education sessions and other
trainings and classes on detention, immigration removal proceedings and asylum and refugee
law. I mentor other attorneys in these areas of immigration practice as well.

3.      I have represented families in immigration detention in Texas since 2007. When the
Karnes family immigration detention center opened in August 2014, I worked with a group of
attorneys to set up a pro bono assistance project at the facility. During 2014 and 2015, the
Immigration Clinic represented more than a dozen families held at the Karnes family detention
center. I also visited the Dilley family detention center during that same time period. Since
2015, I have remained involved in providing legal advice and representation to families detained
at the Karnes and Dilley family detention centers. Several times a semester, I take a group of
student volunteers to the Karnes facility to provide advice and counseling to detained families.
In addition, through the clinic, we have represented a number of families who were detained at
the Karnes and Dilley facilities and then settled in the Austin, Texas area during their ongoing
Immigration Court proceedings.

4.      Based on this experience, I am very familiar with detention and the processing of families
at the Karnes and Dilley detention centers. Since 2014, I have had contact with a number of
detained families where the parent has a removal order and the child(ren) does not. This
situation can arise in a number of ways: 1) the parent is given an expedited removal order at the
border after apprehension and does not pass a credible fear interview so that the removal order
remains in place, while the child passes a credible fear interview and is placed into removal
proceedings to seek asylum; 2) the parent was previously removed from the United States and
the prior removal order is reinstated upon the parent’s return to the United States and then the
parent does not claim fear or does not pass a reasonable fear interview while the child passes a
credible fear interview and is placed into removal proceedings to seek asylum; 3) the parent and
child received removal orders after Immigration Court proceedings and the child’s removal order
has been reopened or rescinded while the parent’s order has not.

5.      In these situations where the parent has a final removal order and the child does not, the
practice has been to allow the parent to remain in the United States with the child while the

                                                 1
        Case 1:18-cv-01458-PLF Document 59-1 Filed 12/23/18 Page 2 of 2



child’s case remains pending or where the child is granted relief. I am not aware of any case
where the parent is deported and the child remains in the United States. In most cases, both
parent and child are released from detention to allow the child to complete the Immigration
Court proceedings or upon a grant of asylum or other relief to the child. In many cases, once the
child is placed in removal proceedings, the parent’s removal order is also vacated or reopened
and the parent is also placed into removal proceedings to seek asylum or related relief.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct.

Executed this 23rd day of December, 2018 at Austin, Texas.


                                             _________________________________
                                             Denise Gilman




                                                2
              Case 3:18-cv-00428-DMS-MDD
                       Case 1:18-cv-01458-PLF
                                            Document
                                              Document
                                                     32159-2
                                                          FiledFiled
                                                                 11/15/18
                                                                     12/23/18
                                                                           PageID.4952
                                                                              Page 1 of 13
                                                                                         Page 1 of 6



                       1   MICHAEL M. MADDIGAN (SBN 163450)
                           HOGAN LOVELLS US LLP
                       2   1999 Avenue of the Stars, Suite 1400
                           Los Angeles, CA 90067
                       3   Telephone: (310) 785-4727
                           Facsimile: (310) 785-4601
                       4   Email: michael.maddigan@hoganlovells.com
                       5   Attorney for M.M.M. Plaintiffs
                       6
                       7
                       8
                       9                         UNITED STATES DISTRICT COURT
                      10                      SOUTHERN DISTRICT OF CALIFORNIA
                      11                                  SAN DIEGO DIVISION
                      12
                      13   M.M.M., on behalf of his minor child,    Case No. 3:18-cv-1832-DMS
                           J.M.A., et al.,
                      14                                            JUDGE: Hon. Dana M. Sabraw
                      15                    Plaintiffs,             DATE: November 15, 2018
                                                                    TIME: 10:30 AM
                      16   v.                                       COURTROOM: 13A
                      17   Jefferson Beauregard Sessions, III,
                           Attorney General of the United States,
                      18   et al.,
                      19                    Defendants.
                      20
                                                                    Case No. 3:18-cv-428-DMS
                      21   Ms. L, et al.,
                                                                    JUDGE: Hon. Dana M. Sabraw
                      22
                                            Plaintiffs,             DATE: November 15, 2018
                      23                                            TIME: 10:30 AM
                           v.                                       COURTROOM: 13A
                      24
                                                                    ORDER CERTIFYING THE
                      25   U.S. Immigration and Customs             SETTLEMENT CLASSES AND
                           Enforcement, et al.,                     GRANTING FINAL APPROVAL
                      26                                            OF CLASS ACTION
                                            Defendants.             SETTLEMENT
                      27

H OGAN L OVEL LS US                                                      ORDER CERTIFYING SETTLEMENT CLASSES
       LLP                                                              AND GRANTING FINAL APPROVAL OF CLASS
  ATTO RNEY S AT LAW
                                                                                          ACTION SETTLEMENT
     LOS A NG EL ES
              Case 3:18-cv-00428-DMS-MDD
                       Case 1:18-cv-01458-PLF
                                            Document
                                              Document
                                                     32159-2
                                                          FiledFiled
                                                                 11/15/18
                                                                     12/23/18
                                                                           PageID.4953
                                                                              Page 2 of 13
                                                                                         Page 2 of 6



                       1         Upon consideration of the Plaintiffs’ Motion for Final Approval of Class
                       2   Action Settlement and Certification of Settlement Classes;
                       3         WHEREAS, the M.M.M., Ms. L, and Dora named Plaintiffs allege that they
                       4   and members of the Settlement Classes were injured as a result of Defendants’
                       5   actions;
                       6         WHEREAS, the Court granted the M.M.M. Plaintiffs’ request for a
                       7   Temporary Restraining Order temporarily restraining Defendants “from removing
                       8   [specified persons] from the United States, until the merits of Plaintiffs’ motion for
                       9   a preliminary injunction is resolved,” M.M.M. v. Sessions, Case No. 3:18-cv-1832-
                      10   DMS (S.D. Cal.) (Aug. 16, 2018), Dkt No. 55 at 15;
                      11         WHEREAS the Court ordered the parties to consider “how they wish to
                      12   proceed on the issues of class certification and Plaintiffs’ entitlement to asylum
                      13   proceedings” and to “meet and confer and propose a solution—one which follows
                      14   the law, and is equitable and reflective of ordered governance,” id. at 16;
                      15         WHEREAS, the parties reached a settlement agreement that was filed with
                      16   the Court on September 12, 2018 (“Agreement” or “Settlement”);
                      17         WHEREAS, on October 9, 2018, the Court granted preliminary approval of
                      18   the Agreement, approved the proposed notice plan, and provisionally certified the
                      19   Settlement Classes; and
                      20         WHEREAS, the Court has considered the Agreement, the filed objections to
                      21   the agreement, arguments presented at the fairness hearing held on November 15,
                      22   2018, and all other submissions in connection with the parties’ request for final
                      23   approval of the Agreement and certification of the Settlement Classes set forth in
                      24   the Agreement for the purposes of settlement only, and good cause appearing
                      25   therefor;
                      26         IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS
                      27   FOLLOWS:
                      28         1.     The Motion is GRANTED.
H OGAN L OVEL LS US                                                            ORDER CERTIFYING SETTLEMENT CLASSES
       LLP                                                          -2-       AND GRANTING FINAL APPROVAL OF CLASS
  ATTO RNEY S AT LAW
                                                                                                ACTION SETTLEMENT
     LOS A NG EL ES
              Case 3:18-cv-00428-DMS-MDD
                       Case 1:18-cv-01458-PLF
                                            Document
                                              Document
                                                     32159-2
                                                          FiledFiled
                                                                 11/15/18
                                                                     12/23/18
                                                                           PageID.4954
                                                                              Page 3 of 13
                                                                                         Page 3 of 6



                       1   Final Approval of the Settlement
                       2          2.     The form and method by which notice was given to the Settlement
                       3   Classes met the requirements of due process, Rules 23(c)(2) and 23(e) of the
                       4   Federal Rules of Civil Procedure, constituted the best notice practicable under the
                       5   circumstances, and constituted due and sufficient notice to all persons entitled
                       6   thereto.
                       7          3.     The Court finds that: (a) the Settlement is fair, reasonable, and
                       8   adequate in accordance with Fed. R. Civ. P. 23(e)(2); (b) the Agreement was
                       9   negotiated at arm’s length by experienced counsel acting in good faith; and (c) there
                      10   has been adequate opportunity for experienced counsel to evaluate the claims and
                      11   risks at this stage of the litigation.
                      12          4.     The Court has reviewed the six objections filed regarding the
                      13   Settlement and carefully considered each of the issues raised by those filings, and
                      14   finds that the objections do not impact the conclusion that the Settlement is fair,
                      15   reasonable, and adequate.
                      16          5.     The Court therefore finds that final approval is appropriate and hereby
                      17   grants final approval of the Settlement. The parties are directed to consummate the
                      18   Agreement according to its terms. The Agreement and every term thereof shall be
                      19   deemed incorporated herein as if explicitly set forth and shall have the full force of
                      20   an Order of the Court.
                      21   Certification of the Settlement Classes, Appointment of Settlement Class
                      22   Representatives, and Appointment of Co-Lead Counsel
                      23          6.     For purposes of the Settlement, and only for that purpose, and without
                      24   an adjudication on the merits, pursuant to Rules 23(a) and 23(b)(2) of the Federal
                      25   Rules of Civil Procedure, the Court finds that the requirements for a class action are
                      26   met, and hereby defines the following classes.
                      27          The class of parents is defined as follows:
                      28
H OGAN L OVEL LS US                                                              ORDER CERTIFYING SETTLEMENT CLASSES
       LLP                                                          -3-         AND GRANTING FINAL APPROVAL OF CLASS
  ATTO RNEY S AT LAW
                                                                                                  ACTION SETTLEMENT
     LOS A NG EL ES
              Case 3:18-cv-00428-DMS-MDD
                       Case 1:18-cv-01458-PLF
                                            Document
                                              Document
                                                     32159-2
                                                          FiledFiled
                                                                 11/15/18
                                                                     12/23/18
                                                                           PageID.4955
                                                                              Page 4 of 13
                                                                                         Page 4 of 6



                       1         All adult alien parents who entered the United States at or between
                                 designated ports of entry with their child(ren), and who, on or before
                       2         the effective date of this agreement: (1) were detained in immigration
                                 custody by the DHS; (2) have a child who was or is separated from
                       3         them by DHS and, on or after June 26, 2018, was housed in ORR
                                 custody, ORR foster care, or DHS custody, absent a determination
                       4         that the parent is unfit or presents a danger to the child; and (3) have
                                 been (and whose child(ren) have been) continuously physically
                       5         present within the United States since June 26, 2018, whether in
                                 detention or released. The class does not include alien parents with
                       6         criminal histories or a communicable    disease, or those encountered in
                                 the interior of the United States.1
                       7
                           The class of children is defined as follows:
                       8
                                 All alien children who are under the age of 18 on the effective date of
                       9         this agreement who: (1) entered the United States at or between
                                 designated ports of entry with an alien parent, and who were separated
                      10         from their parents, on or before the effective date of this settlement
                                 agreement; (2) have been or will be reunified with that parent
                      11         pursuant to the preliminary injunction issued by the Court in Ms. L v.
                                 U.S. Immigration and Customs Enforcement, No. 18-428 (S.D. Cal.
                      12         June 26, 2018); and (3) have been continuously physically present in
                                 the United States since June 26, 2018.
                      13
                           The Settlement Classes are certified for settlement purposes.
                      14
                                 7.     The Court finds that certification of the Settlement Classes is
                      15
                           warranted in light of the Settlement under the prerequisites of Federal Rule of Civil
                      16
                           Procedure 23(a) because: (1) the members of the Settlement Classes are so
                      17
                           numerous that joinder is impracticable; (2) there are issues of law and fact common
                      18
                           to the Settlement Classes; (3) the claims of the named Plaintiffs in M.M.M., Ms. L,
                      19
                           and Dora are typical of the claims of the Settlement Class Members; and
                      20
                           (4) Plaintiffs and Class Counsel will fairly and adequately represent the interests of
                      21
                           the Settlement Class Members.
                      22
                                 8.     The Court also finds that certification of the Settlement Classes is
                      23
                           warranted in light of the Settlement under the requirements of Federal Rule of Civil
                      24
                           Procedure 23(b)(2) because Defendants are alleged to have acted or refused to act
                      25
                      26
                           1
                                 References to a “class” or “class member” in the Agreement refer to the
                           classes described in the text, as well as alien parents who are not part of the Ms. L
                      27   class due to criminal history or communicable disease, but who the Court has
                           ordered must be reunified. The Agreement also addresses parents who are covered
                      28   by the above description, but who have been removed from the United States.
H OGAN L OVEL LS US                                                            ORDER CERTIFYING SETTLEMENT CLASSES
       LLP                                                          -4-       AND GRANTING FINAL APPROVAL OF CLASS
  ATTO RNEY S AT LAW
                                                                                                ACTION SETTLEMENT
     LOS A NG EL ES
              Case 3:18-cv-00428-DMS-MDD
                       Case 1:18-cv-01458-PLF
                                            Document
                                              Document
                                                     32159-2
                                                          FiledFiled
                                                                 11/15/18
                                                                     12/23/18
                                                                           PageID.4956
                                                                              Page 5 of 13
                                                                                         Page 5 of 6



                       1   on grounds that apply generally to the Settlement Classes, so that final injunctive
                       2   relief or corresponding declaratory relief is appropriate respecting the Settlement
                       3   Classes as a whole.
                       4         9.     The Court hereby appoints the named Plaintiffs in M.M.M. and Ms. L.
                       5   (as recently amended) as Settlement Class Representatives. The Court finds that the
                       6   Settlement Class Representatives will fairly and adequately protect the interests of
                       7   the Settlement Classes because: (1) the interests of the Settlement Class
                       8   Representatives are consistent with those of Settlement Class Members; (2) there
                       9   appear to be no conflicts between or among the Settlement Class Representatives
                      10   and the other Settlement Class Members; (3) the Settlement Class Representatives
                      11   have been and appear to be capable of continuing to be active participants in both
                      12   the prosecution and the settlement of this litigation; and (4) the Settlement Class
                      13   Representatives and Settlement Class Members are represented by qualified,
                      14   reputable counsel who are experienced in preparing and prosecuting large,
                      15   complicated class action cases, including those concerning alleged violations of the
                      16   relevant laws.
                      17         10.    The requirements of Rule 23(g) of the Federal Rules of Civil
                      18   Procedure are met, and the Court hereby confirms the appointment of the law firm
                      19   Eversheds Sutherland, Muslim Advocates, and the Legal Aid Justice Center as
                      20   counsel for the parent class for parents continuously physically present in the
                      21   United States since June 26, 2018, the ACLU as counsel for parents who have been
                      22   removed, and Hogan Lovells US LLP as counsel for the child class.
                      23   Other Provisions
                      24         11.    Neither the Agreement, nor any of its terms or provisions, nor any of
                      25   the negotiations or proceedings in connection with it, shall be construed as an
                      26   admission or concession by Defendants of the truth of any allegations in the
                      27   litigation, or of any fault or wrongdoing of any kind, or of a lack of merit of
                      28   Plaintiffs’ allegations.
H OGAN L OVEL LS US                                                          ORDER CERTIFYING SETTLEMENT CLASSES
       LLP                                                        -5-       AND GRANTING FINAL APPROVAL OF CLASS
  ATTO RNEY S AT LAW
                                                                                              ACTION SETTLEMENT
     LOS A NG EL ES
              Case 3:18-cv-00428-DMS-MDD
                       Case 1:18-cv-01458-PLF
                                            Document
                                              Document
                                                     32159-2
                                                          FiledFiled
                                                                 11/15/18
                                                                     12/23/18
                                                                           PageID.4957
                                                                              Page 6 of 13
                                                                                         Page 6 of 6



                       1        IT IS SO ORDERED.
                       2
                           Dated: November 15, 2018
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
H OGAN L OVEL LS US                                                    ORDER CERTIFYING SETTLEMENT CLASSES
       LLP                                                  -6-       AND GRANTING FINAL APPROVAL OF CLASS
  ATTO RNEY S AT LAW
                                                                                        ACTION SETTLEMENT
     LOS A NG EL ES
Case 3:18-cv-00428-DMS-MDD
          Case 1:18-cv-01458-PLF
                              Document
                                 Document
                                       220-1
                                          59-2Filed
                                                 Filed
                                                    09/12/18
                                                       12/23/18PageID.3439
                                                                 Page 7 of 13Page 1 of 7



   Plan to address the asylum claims of class-member parents and children who are physically
                                  present in the United States

   The government is willing to agree to the following procedures for addressing the asylum claims
   of M.M.M. agreed class members and the claims of Ms. L class members (and Dora plaintiffs),
   other than those class members who agree to waive these procedures (and thus to waive any further
   claims or relief). 1 (In this document, references to Ms. L class members encompass Dora
   plaintiffs.) Class counsel are responsible for determining a class member’s intentions related to
   waiver of the procedures set forth below. Upon approval of this agreed-upon plan by the U.S.
   District Court for the Southern District of California, M.M.M. agreed class members agree to
   dismiss their pending litigation in the U.S. District Court for the District of Columbia, and to
   refrain from seeking preliminary injunctive relief in their litigation pending in the U.S. District
   Court for the Southern District of California; Dora plaintiffs agree to dismiss their pending
   litigation in the U.S. District Court for the District of Columbia; and M.M.M. agreed class members
   and Ms. L class members agree to refrain from additional litigation seeking immigration- or
   asylum-related injunctive, declaratory, or equitable relief that arises from the facts and
   circumstances set forth in the Ms. L, M.M.M., and Dora complaints relating to those parents and
   children covered by this plan, including statutory claims. This plan applies only to Ms. L class
   members and M.M.M. agreed class members who have been continuously physically present in
   the United States since June 26, 2018, and does not set any precedent for any additional group of
   aliens, and any exercise of legal authority or discretion taken pursuant to this plan is exercised only
   to effectuate the implementation of this plan in relation to this group of individuals. The Court’s
   approval of this agreement will resolve the pending preliminary-injunction motion in M.M.M. and
   will also lift the TRO issued in that matter. The Court will retain jurisdiction to enforce the
   provisions of this plan, which represents the substantive terms for the implementation of a
   settlement agreement and supersedes the prior written or oral communications between the parties
   regarding this plan.
   1. a. Ms. L class members and M.M.M. agreed class members who are not currently detained in
         DHS custody (and are not currently in HHS custody) and who have been issued Notices to
   1
       The classes of individuals to whom this plan relates include:
   Ms. L Class Members and Dora Plaintiffs: All adult alien parents who entered the United States at or between
   designated ports of entry with their child(ren), and who, on or before the effective date of this agreement: (1) were
   detained in immigration custody by the DHS; (2) have a child who was or is separated from them by DHS and, on or
   after June 26, 2018, was housed in ORR custody, ORR foster care, or DHS custody, absent a determination that the
   parent is unfit or presents a danger to the child; and (3) have been (and whose child(ren) have been) continuously
   physically present within the United States since June 26, 2018, whether in detention or released. The class does not
   include alien parents with criminal histories or a communicable disease, or those encountered in the interior of the
   United States.
   M.M.M. Agreed Class Members: All alien children who are under the age of 18 on the effective date of this
   agreement who: (1) entered the United States at or between designated ports of entry with an alien parent, and who
   were separated from their parents, on or before the effective date of this settlement agreement; (2) have been or will
   be reunified with that parent pursuant to the preliminary injunction issued by the Court in Ms. L v. U.S. Immigration
   and Customs Enforcement, No. 18-428 (S.D. Cal. June 26, 2018); and (3) have been continuously physically present
   in the United States since June 26, 2018.

   All references to a “class” or “class member” in this document refer to the classes described above, as well as alien
   parents who are not part of the Ms. L class due to criminal history or communicable disease, but who the Court has
   ordered must be reunified.

                                                               1
Case 3:18-cv-00428-DMS-MDD
          Case 1:18-cv-01458-PLF
                              Document
                                 Document
                                       220-1
                                          59-2Filed
                                                 Filed
                                                    09/12/18
                                                       12/23/18PageID.3440
                                                                 Page 8 of 13Page 2 of 7



         Appear (NTAs) will not be removed by DHS prior to issuance of a final removal order in
         their resulting removal proceedings conducted under Section 240 of the Immigration and
         Nationality Act (INA). If a Ms. L class member or M.M.M. agreed class member was
         released from DHS or ORR custody, is not currently in Section 240 removal proceedings,
         and is not subject to a final removal order, that individual can affirmatively apply for
         asylum before U.S. Citizenship and Immigration Services (USCIS), USCIS will adjudicate
         such an application regardless of whether an unfiled NTA exists, and USCIS will follow
         its established procedures concerning a parent’s involvement in his or her minor child’s
         asylum application process. If an M.M.M. agreed class member (whether currently detained
         or released) received a final removal order in Section 240 removal proceedings prior to
         reunification, DHS and HHS will work in good faith with M.M.M. counsel to identify such
         children within 15 days of approval of this agreement, and DHS will join in a motion to
         reopen those proceedings if requested by the M.M.M. agreed class member no later than
         45 days from approval of this agreement. M.M.M. agreed class members who have not
         been reunified with their parent(s) as of the effective date of this agreement will be afforded
         existing procedures for unaccompanied alien children pursuant to governing statutes and
         regulations, including but not limited to Section 240 removal proceedings, unless and until
         they are reunified with a parent, in which case the procedures described below will apply.
      b. If a detained, reunited M.M.M. agreed class member child has been served with an NTA,
         but the NTA has not been filed with an immigration court, DHS will exercise its discretion
         under 8 C.F.R. § 239.2(a) to cancel the NTA within 15 days of the Court’s approval of this
         agreement. For such a child who either had an NTA cancelled in this way, or who has never
         been served with an NTA, if the child is an arriving alien or was initially encountered by
         DHS within 14 days of entry and 100 miles of the border, ICE will then initiate expedited
         removal (ER) proceedings under Section 235 of the INA against the child. Where such a
         class member child asserts, or has already asserted, an intention to apply for asylum or a
         fear of persecution or torture, either directly or through counsel, they shall be referred to
         USCIS for a credible fear determination.
      c. If a detained, reunited M.M.M. agreed class member child has been issued an NTA that has
         been filed with an immigration court and the child is an arriving alien or was initially
         encountered by DHS within 14 days of entry and 100 miles of the border, DHS will file a
         motion to dismiss the pending Section 240 proceeding, seeking to do so jointly with the
         child’s immigration attorney of record, as practicable. Such a motion shall be filed within
         30 days of the Court’s approval of this agreement and shall request expedited consideration
         by the immigration court. Upon dismissal of the Section 240 proceeding, ICE will initiate
         expedited removal proceedings under Section 235 of the INA against the child. Where such
         a class member child asserts, or has already asserted, an intention to apply for asylum or a
         fear of persecution or torture, either directly or through counsel, they shall be referred to
         USCIS for a credible fear determination.
      d. For Ms. L class members who have not been issued an NTA and have final ER orders that
         have not been cancelled by DHS, USCIS will exercise its discretionary authority to sua
         sponte conduct in good faith a de novo review of the credible fear finding of the parent to
         determine if reconsideration of the negative determination is warranted. During that review
         process for Ms. L class members, USCIS will review the parent’s case and the information
         provided and determine whether the individual has a credible fear of persecution or torture.

                                                   2
Case 3:18-cv-00428-DMS-MDD
          Case 1:18-cv-01458-PLF
                              Document
                                 Document
                                       220-1
                                          59-2Filed
                                                 Filed
                                                    09/12/18
                                                       12/23/18PageID.3441
                                                                 Page 9 of 13Page 3 of 7



           For the limited purpose of this settlement agreement, USCIS will speak with the individual
           again for additional fact-gathering and the individual may present new or additional
           information at this time, with the assistance of the individual’s counsel in-person unless
           ICE determines in good faith that in-person participation would adversely impact facility
           security or operations due to facility staffing, configuration, or access policies, in which
           case counsel will be permitted to participate telephonically, provided that counsel’s
           attendance is at no expense to the government and does not unreasonably delay the process.
           In determining whether any factual inconsistencies between the original interview and the
           subsequent fact-gathering impact the credibility of the parent, due consideration will be
           given to the psychological state of the parent at the time of the initial interview. If the parent
           establishes that he or she can meet the credible fear standard, as it is described at Section
           235(b)(1)(B)(v) of the INA and 8 C.F.R. § 208.30(e)(2) and (3), then DHS will issue and
           subsequently file an NTA. The children will be treated as the parent’s dependents under 8
           C.F.R. § 208.30(b). If the parent’s credible fear determination remains negative, USCIS
           will screen the child individually for credible fear. The parent will be permitted to
           participate in the child(ren)’s credible fear interview and provide testimony on behalf of
           the child(ren), in addition to any testimony from the child(ren). Counsel for the child will
           be permitted to attend the interview in person unless ICE determines in good faith that in-
           person participation would adversely impact facility security or operations due to facility
           staffing, configuration, or access policies, in which case counsel will be permitted to
           participate telephonically, so long as it does not unreasonably delay the process and any
           attorney assistance is at no expense to the government.
       e. For Ms. L class members who are currently detained 2 with their M.M.M. agreed class
          member child(ren) at an ICE FRC and are subject to reinstated orders of removal, ICE will
          initiate ER proceedings under Section 235 against the minor child(ren), upon a
          determination that the child was initially encountered within 14 days of entry and 100 miles
          of the border. During those proceedings, the child(ren) will be referred for a credible fear
          determination if the child(ren) asserts, or has already asserted, a fear of return, either directly
          or through counsel. The credible fear claim will then be considered under the standards of
          8 C.F.R. § 208.30, as described above. USCIS will conduct the credible fear interview of
          the child(ren) in coordination with a sua sponte review of the reasonable fear determination
          for the parents to determine whether reconsideration of the negative reasonable fear
          determination is warranted.
           USCIS will review the parent’s case and the information provided and determine whether
           the individual has a reasonable fear of persecution or torture. For the limited purpose of
           this settlement agreement, USCIS will speak with the individual again for additional fact-
           gathering and the individual may present new or additional information at this time, with
           the assistance of the individual’s counsel in-person unless ICE determines in good faith
           that in-person participation is impracticable or would adversely impact facility security or
           operations due to facility staffing, configuration, or access policies, in which case counsel
           will be permitted to participate telephonically, provided that counsel’s attendance is at no
           expense to the government and does not unreasonably delay the process. In determining
           whether any factual inconsistencies between the original interview and the subsequent fact-

   2
    This agreement does not impact the ability of Ms. L class members with reinstated orders of removal who are not
   detained to pursue any available appeal of such an order under existing law and subject to statutory time periods.

                                                           3
Case 3:18-cv-00428-DMS-MDD
         Case 1:18-cv-01458-PLF
                              Document
                                 Document
                                       220-1
                                          59-2Filed
                                                 Filed
                                                     09/12/18
                                                       12/23/18PageID.3442
                                                                 Page 10 of 13
                                                                             Page 4 of 7



           gathering impact the credibility of the parent, due consideration will be given to the
           psychological state of the parent at the time of the initial interview. If the parent establishes
           that he or she can meet the reasonable fear standard, as it is described at 8 C.F.R.
           § 208.31(c), then DHS will place the parent in withholding-only proceedings. The parent
           will be permitted to participate in the child(ren)’s credible fear interview and provide
           testimony on behalf of the child(ren), in addition to any testimony from the child(ren).
           Counsel for the child will be permitted to attend the interview in person unless ICE
           determines in good faith that in-person participation is impracticable or would adversely
           impact facility security or operations due to facility staffing, configuration, or access, in
           which case counsel will be permitted to participate telephonically, so long as it does not
           unreasonably delay the process and any attorney assistance is at no expense to the
           government.
        f. If the parent’s credible fear or reasonable fear finding remains negative upon review,
           USCIS will notify the parent in writing that USCIS declines to reconsider the existing
           negative credible fear or reasonable fear determination. If the child receives a separate
           negative credible fear determination, the child may seek review by an immigration judge.
        g. For purposes of the reviews and interviews of detained parents and/or children described
           in this proposal, the government shall provide the parent and/or child with the orientation
           that is normally provided for credible fear interviews, and shall provide at least 5 days’
           notice of such orientation. Notice of the orientation shall be provided no later than 3 days
           following the parent and/or child’s execution of a document reflecting his or her decision
           pursuant to paragraph 8 of this agreement, and the notice shall state the purpose of the
           notice (orientation for an interview or review) and the date, time, and location of the
           orientation. Such reviews and interviews will be conducted at least 48 hours after the
           orientation, with due consideration given to any reasonable requests to continue the
           interview. The notice and time periods described in this paragraph will not apply if a parent
           affirmatively requests, in writing, that the review or interview take place on an expedited
           basis.
   2.      In the case of a parent and child(ren) both in ER proceedings under the process described
           above, if either the parent or the child establishes a credible fear of persecution or torture,
           USCIS will issue NTAs to both parent and child and place the family in Section 240 removal
           proceedings. See 8 C.F.R. §§ 208.30(f) (positive credible fear finding made by USCIS),
           1208.30(g)(2)(iv)(B) (positive credible fear finding made by immigration judge).
   3.      In the case of a parent and child(ren) both in ER proceedings under the process described
           above, if none of the family members establish credible fear of persecution or torture (and
           in the case of a child who seeks review of the credible fear finding by an immigration judge,
           such finding is upheld by an immigration judge), the ER orders may immediately be
           executed.
   4.      In the case of a parent who is subject to a reinstated order of removal, if the child(ren)
           establishes credible fear and the parent does not establish a reasonable fear, the child(ren)
           would be placed in Section 240 removal proceedings and the parent would at that time be
           subject to continued detention or release, in DHS’s discretion, consistent with paragraph 7
           below. DHS will not remove a Ms. L class member who received a negative reasonable
           fear finding while his or her M.M.M. agreed class member child goes through the credible

                                                      4
Case 3:18-cv-00428-DMS-MDD
         Case 1:18-cv-01458-PLF
                              Document
                                 Document
                                       220-1
                                          59-2Filed
                                                 Filed
                                                     09/12/18
                                                       12/23/18PageID.3443
                                                                 Page 11 of 13
                                                                             Page 5 of 7



            fear process and, if applicable, Section 240 removal proceedings. Plaintiffs concede,
            however, that removal of any Ms. L class member with a reinstated removal order under
            this agreement is significantly likely to occur in the reasonably foreseeable future and that,
            if a parent initiates legal proceedings challenging their continued detention, DHS may
            immediately proceed with that Ms. L class member’s removal, regardless of any injunctive
            orders issued in Ms. L and M.M.M., provided that DHS gives the parent at least 7 days’
            advance notice to the parent that he or she will be removed.
   5.       In the case of a parent who is subject to a reinstated order of removal, if the child(ren)
            establish credible fear and the parent establishes a reasonable fear, the child(ren) would be
            issued NTAs and placed in Section 240 removal proceedings, and the parent would be
            referred for withholding-only proceedings pursuant to 8 C.F.R. §§ 1208.2(c)(2) and
            1208.31(e).
   6.       If a Ms. L. class member who is currently detained 3 in an ICE FRC with his or her M.M.M.
            agreed class member child is subject to a final removal order issued in proceedings conducted
            under Section 240 (other than a reinstated order) and the child is an arriving alien or was
            initially encountered by DHS within 14 days of entry and 100 miles of the border, ICE would
            initiate ER proceedings under Section 235 against the child within 7 days of the Court’s
            approval of this agreement, and refer the child for a credible fear interview. While the final
            order parent would not be a party to the child’s credible fear adjudication, the parent would
            be available to consult with and assist the child in the course of that process. The parent
            would be permitted to participate in the child(ren)’s credible fear interview and provide
            testimony on behalf of the child(ren), in addition to any testimony from the child(ren).
            Counsel for the child will be permitted to attend the interview in person, so long as it does
            not unreasonably delay the process and any attorney assistance is at no expense to the
            government, and the timing of the interview will be in accordance with Paragraph 1.g.
            above. If the child establishes a credible fear of persecution or torture, USCIS will place
            the child in Section 240 removal proceedings, and ICE will move for reopening of the
            parent’s prior removal proceedings and consolidation of the parent’s case with the child’s
            before the immigration court. If the child does not establish credible fear of persecution or
            torture, the removal orders may immediately be executed.
   7.       Detention and custody decisions for aliens covered by this plan will be made consistent
            with DHS’s authorities under Sections 235, 236, and 241, and the Order Granting Joint
            Motion Regarding Scope Of The Court’s Preliminary Injunction in Ms. L. v. ICE, No. 18-
            428 (S.D. Cal.) (Aug. 16, 2018) (ECF 192) (recognizing that class members may be
            required to choose whether to waive their own right not to be separated from their minor
            child(ren) or to waive their child(ren)’s right under the Flores Settlement Agreement to be
            released, including the rights with regard to placement in the least restrictive setting
            appropriate to the minor’s age and special needs, and the right to release or placement in a
            “licensed program.”).
   8.       Ms. L counsel, M.M.M. counsel, or Dora counsel may identify class members who wish to
            waive the procedures described herein and be promptly removed to their country of origin.

   3
     This agreement does not impact the ability of Ms. L class members with final removal orders issued in Section 240
   removal proceedings, other than a reinstated order of removal, and who are not detained, to pursue individual appeals
   of such orders under existing law and subject to statutory time periods for challenging any such order.

                                                            5
Case 3:18-cv-00428-DMS-MDD
         Case 1:18-cv-01458-PLF
                              Document
                                 Document
                                       220-1
                                          59-2Filed
                                                 Filed
                                                     09/12/18
                                                       12/23/18PageID.3444
                                                                 Page 12 of 13
                                                                             Page 6 of 7



           Ms. L counsel, M.M.M. counsel, and Dora counsel will promptly develop a process for
           obtaining and documenting such a choice through a knowing and voluntary waiver.
           Defendants will not engage with class members on such matters, but will seek to effectuate
           such waiver decisions when communicated and documented by Ms. L counsel, M.M.M.
           counsel, or Dora counsel. Class members may either pursue the relief described in this
           agreement or elect prompt removal, but may not pursue any other immigration- or asylum-
           related injunctive, declaratory, or equitable relief based on the allegations or claims made
           in any of the Ms. L, M.M.M., or Dora complaints filed in any court accruing as of the date
           this plan is approved by the Court, including statutory claims. This agreement does not
           affect the right of Ms. L class members to seek reunification under the June 26, 2018
           preliminary injunction in Ms. L.

                           The return of removed parents to the United States 4

   The government does not intend to, nor does it agree to, return any removed parent to the United
   States or to facilitate any return of such removed parents. The classes agree not to pursue any right
   or claim of removed parents to return to the United States other than as specifically set forth in this
   paragraph. Plaintiffs’ counsel may raise with the government individual cases in which plaintiffs’
   counsel believes the return of a particular removed Ms. L class member may be warranted.
   Plaintiffs’ counsel represent that they believe that such individual cases will be rare and unusual
   and that they have no basis for believing that such individual cases will be other than rare and
   unusual. Plaintiffs’ counsel agree to present any such cases, including all evidence they would like
   considered by the government within 30 days of the approval of this agreement. In light of
   plaintiffs’ counsel’s representation that such cases will be rare and unusual, Defendants agree to
   provide a reply to any case presented by Plaintiffs within 30 days of receiving Plaintiffs’ request
   to consider the case. Except as specifically set forth herein, the classes agree that existing law,
   existing procedures, and the Court-approved reunification plan address all interests that such
   parents or their children may have.

   With respect to M.M.M. agreed class members who seek asylum and who have removed parents,
   the government agrees not to oppose requests that the removed parent provide testimony or
   evidence telephonically or in writing in the child’s asylum or removal proceedings and that ICE
   attorneys appearing in immigration court (1) will not object to the admission of documentary
   evidence (such as photocopied, scanned, or faxed documents) provided by the removed parent on
   the grounds that such documentary evidence does not bear an original signature or is not an original
   copy (ICE reserves the right to object based on other grounds), and (2) will not object to telephonic
   participation by the parent in the M.M.M. agreed class member’s Section 240 removal proceedings
   provided that the alien (and his or her legal representative, if applicable) make appropriate motions
   to the immigration judge to permit telephonic testimony in advance of any merits hearing, that the
   alien is responsible for providing accurate contact information to permit the immigration judge to
   make contact with the parent, and that the parent’s unavailability and faulty connections or other
   technological impediments may not serve as the basis for delaying scheduled hearings. Class


   4
    For this section of this agreement, the classes are the same as in footnote 1 above except that the requirements of
   continuous physical presence in the United States do not apply to this section of the agreement, since this section
   addresses removed parents.

                                                            6
Case 3:18-cv-00428-DMS-MDD
         Case 1:18-cv-01458-PLF
                              Document
                                 Document
                                       220-1
                                          59-2Filed
                                                 Filed
                                                     09/12/18
                                                       12/23/18PageID.3445
                                                                 Page 13 of 13
                                                                             Page 7 of 7



   members, however, recognize that ICE has no control over the technology or logistics of the
   Executive Office for Immigration Review.




                                               7
      Case 1:18-cv-01458-PLF Document 59-3 Filed 12/23/18 Page 1 of 10




Jo Ann McLane                                                               DETAINED
Chief Counsel
Susan Aikman
Deputy Chief Counsel
Veronica M. Segovia
Assistant Chief Counsel
U.S. Immigration and Customs Enforcement
U.S. Department of Homeland Security
300 El Rancho Way
Dilley, Texas 78017


                     UNITED STATES DEPARTMENT OF JUSTICE
                   EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                                                I




                              IMMIGRATION COURT
                                PEARSALL, TEXAS
                                                I


                                                I




                                            )!
In the Matter of                            )       .


                                            r
M           -B           ,P                 )           A Number:
                                            )
In removal proceedings                      )
                                            )
                                            ),
                                            )'
-----------------------------


Parent's Immigration Judge: Ron. Yvonne   Go~alez       Next Hearing: TBD




                     DEPARTMENT OF HO~LAND SECURITY'S
                      OPPOSITION TO RESJiONDENT'S MOTION
                            TO REOPEN ~UA SPONTE
         Case 1:18-cv-01458-PLF Document 59-3 Filed 12/23/18 Page 2 of 10



                          DEPARTMENT OF HOMELAND SECURITY
                          OPPOSITION TO RESPONDENT'S MOTION
                                 TO REOPEN SUA SPONTE
                                                                             I




         The Department of Homeland Security (DHS)~ by and through the undersigned representative,

Opposes Respondent's Motion to Reopen sua sponte. ~In support of our position, the DHS states the

following:

1. The respondent is a native and citizen of Hondur~ who entered the United States without
                                                                         I




     inspection on April14, 2016, near Hidalgo, Texas. She was accompanied by her child, C                     O

     M       . They were both apprehended by the U.S. Border Patrol. On April27, 2016, an asylum officer

     interviewed the respondent and did not find that the respondent expressed a credible fear of returning

     to Honduras.   However, her child was found to have a credible fear of returning to Honduras.

     Subsequently, NTA's were issued and the Respondent was released with her child on her own
                                                                     I




     recognizance on April 28, 2018.

2.   Generally, "[a]n Immigration Judge may upori his or her motion at any time, or upon the motion
                                                                 I                       •




     of the Service or the alien, reopen or recollsider any case in which he or she has made a

     decision, unless jurisdiction is vested with the Board of Immigration Appeals. Furthermore, a

     party may file only one motion to reconsider and one motion to reopen proceedings. A motion
                                                             I




     to reopen must be filed within 90 days of the date of entry of a fmal administrative order of
                                                         I




     removal ... subject to the exception in this   p~agraph                     and paragraph (b)(4). The regulations

     provide for three exceptions to the rule: (1) the motion to reopen alleges lack of notice and the

     order of removal was entered in absentia; (2) the respondent is applying for asylum,
                                                     I                                       •




     withholding or withholding of removal und~r the Convention Against Torture and is based on

     change country conditions arising in the country of nationality or the country to which removal

     has been ordered, if such evidence was material and was not available and could not have been

     discovered or presented at the previous proceeding; (3) the motion to reopen is filed jointly.

                                                     2
         Case 1:18-cv-01458-PLF Document 59-3 Filed 12/23/18 Page 3 of 10



    See 8 C.F.R. §1003.2(b)(4). In this case, Respondent's motion to reopen was filed more than

    ninety-days after she was ordered removed oq June 5, 2018. Moreover, Respondent's motion

    does not meet any of the above-noted exceptions to the ninety-day rule.

        Sua sponte reopening of this case would permit the respondent to circumvent the

    regulations by eliminating the regulatory tim~ on motions to reopen. The regulations clearly

    provide that a respondent may file one motiop to reopen "no later than 90 days after the date

    on which the final administrative decision was rendered. 8 C.F .R. § 103 .2(c)(2). Respondent
                                                         I




    already filed one Motion to Reopen and Reconsideration on July 20, 2018. The immigration

    judge denied that Motion to Reopen on September 10, 2018. The regulation prevents her from

    filing a second Motion to Reopen. There i~ no evidence that the country conditions have

    changed to Respondent's detriment. On the contrary, there have been moves by the Honduran
                                                         I




    government to alleviate the violence perpetuated by the gangs, which would make it safer for

    Respondent to return. This evidence was available at the time that Respondent chose to give

    up her 1-589 claims for relief to pursue Voli.mtary Departure. As such, Respondent is not

    entitled to have her case reopened under the regulation. DHS did not jointly file the request for
                                                         I                      •




    a Motion to Reopen. Respondent's request should be denied.

        Respondent has utilized the full extent of legal remedies available to her. She has gone
                                                         I




    through every process from the credible fear interview to the Motion to Reopen. She has been

    denied at every step throughout this procedure.

3. To the extent that the Respondent requests the Court to exercise its sua sponte authority to reopen this
                                                         I




    matter, the Respondent has not provided sufficien~ evidence of an exceptional situation meriting relief.

    See Matter ofJ-J-, 21 I&N Dec. 976 (BIA 1997). Aliens seeking reopening bear a "heavy burden" and

    must establish prima facie eligibility for relief sought. INS v. Abudu, 485 U.S. 94 (1988). Motions to

    reopen are disfavored, especially as "every delay :works to the advantage of the deportable alien who
                                                         I




                                                     3
         Case 1:18-cv-01458-PLF Document 59-3 Filed 12/23/18 Page 4 of 10



    wishes to remain in the United States." INS v. Douherty, 502 U.S. 3 I4, 323 (1992). The Respondent

    should be denied, as her case does not present exceptional circumstances.

4. In the motion provided by Respondent's Counsel,:, in support of Respondent's Motion to Reopen, there

    are statements made by Respondent's Counsel based on her personal experience. DHS objects and

    asks the brief be stricken. Respondent' counsel's statement are personal observations and should only
                                                         I




                                                         I




    be permitted as testimony. This i~ an inherent c9nflict between the role of a legal advocate and of a

    witness. Respondent's Counsel has placed herself in the role of being a witness and providing

    evidence/testimony through her written statements in the brief. As such, DHS objects to any statements
                                                             !




    made by Respondent's counsel and ask that     the~                           not be taken into consideration in determining the

    outcome of Respondent's requested relief. If counsel wishes to testify, she should recuse herself and

    have subsequent counsel submit a witness list wit~ her listed as a witness.
                                                                 I




5. Respondent is not a member of the Ms. Lor MMM class.

        Class members are defined as: "All adult alien, parents who entered the United States at or between
        designated ports of entry with their child(reri), and who, on or before the effective date of this
        agreement: (I) were -detained in immigration ~ustody by the DHS; (2) have a child who was or is
        separated from them by DHS and, on or after June26, 20I8, was housed in ORR custody, ORR
        foster care, or DHS custody absent a determination that the parent is unfit or presents a danger to
        the child; and (3 )have been continuously phys~cally present within the United States since June 26,
        2018, whether in detention or released."                     1




                                                                     i




   Respondent does not meet the criteria to be a claSs member as she was not ever separated from her

child. Both Respondents entered the U.S. illegally on April4, 20I6. Both were placed at Kames County

Residential Center on April I 7, 20 I 8 and released together on April 28, 20 I 8. They were again detained
                                                                         I




together on June 29, 20 I 8 and placed at South Texas Family Residential Center on the same date together.

Hence, Respondents are not a Ms.L or MMM class member. All submissions made by Respondent under
                                                                         !




Tabs ~' B and C are irrelevant to this case and are n~t dispositive of any relevant facts. DHS objects to

this presented documentation and ask that it be stricken and not be taken into· consideration in determining

the outcome of Respondent's requested relief. Merely fishing respondent is part of a class action does not

make it so.                                                                  I




                                                     4
        Case 1:18-cv-01458-PLF Document 59-3 Filed 12/23/18 Page 5 of 10




6. INA§235(b)(l)(B)(iii)(III) it states, "The Attorney General shall provide ... upon the alien's request for

    prompt review by an immigration judge of a determination ... that the alien does not have a credible fear

    of persecution" According to 8 C.F .R.§ 1208.30(g)(2)(i~)(B), "If the immigration judge finds that the

    alien ...possesses a credible fear of persecution or torture, the immigration judge shall vacate the order
                                                        I




    of the asylum officer ... and the service may commence removal proceedings ... " The regulations do

    not, at any point, grant Immigration Judges the authority to vacate negative credible fear findings for
                                                            I




    humanitarian reasons or to preserve family     uni~.                        Bad law should not be perpetuated. Decisions
                                                            I




    submitted as evidence counsel to show Immigratihn Judges decisions on credible fear reviews are not

    precedential and therefore not binding on the courts. There is no need to repeat the unsupported
                                                                I




    decisions made by Immigration Judges on these cases.

7. Respondent would have the court believe that the'; court has discretion to release her so that her child

    can be released, as well. This is faulty legal reasoning. Respondent has a final order of removal. She
                                                                I




   was found to be preparing to flee from law enforcement when she was loading her luggage into a pickup

   truck on June 29, 2018, after failing to tum herself in to ICE. This evidence supports a finding that
                                                                    I




   Respondent is a high flight risk. She has no legal, remedies available to her and was already found to
                                                                    I




    be preparing to leave with the child. As such,   res~ondent falls under mandatory detention and cannot
   be released until she is removed from the U.S.

        Furthermore, the Court was willing to release Respondent child to any other family members or

   friends at the court hearing on November 29,      201~.                      No one was willing to take the child. DHS was

   willing to have the child released from detention into ORR custody but Respondent refused to allow

   the child to be released. On two separate occasions,\ ICE attempted to execute the final order ofremoval,

   which would have taken the child out of detention~ Both times Respondent refused to board the plane
                                                                        I




   and placed herself and her child back in detention. Denying Respondent's Motion to Reopen does not

   deny the Respondent Child to move forward Jith her case. DHS is concerned respondent and

   respondent's counsel are placing their agenda before the best interest of the child.
                                                                        I



                                                                            I
          Case 1:18-cv-01458-PLF Document 59-3 Filed 12/23/18 Page 6 of 10




8. Respondent asks that equitable tolling be invoked so that her Motion to Reopen be granted .. DHS does

   not believe that equitable tolling applies in this case. For equitable tolling apply, Respondent would
                                                    I




   have to demonstrate that the applicant exercised due diligence in determining the attorney's misconduct

   and there was prompt filing of the motion to reopen. Respondent would have to meet a two-part test

   for equitable tolling to apply: 1) Respondent must show that her counsel performance was so
                                                        1




                                                        1




   ineffective ... that it impinged upon the fundamental fairness of the hearing in violation of the fifth

   amendment due process clause and 2) Respontlent
                                             I
                                                   must demonstrate that she has exercised due

   diligence in pursuing the claim. Rashid v. Mukasey, 533 F.3d 127 (2nd Cir.2008). In the instant

   case, DHS argues that Respondent's previous counsel's actions were not ineffective and did
                                                            I




   not impinge on the fundamental fairness of the hearing. In the merits hearing on February 5,

   2018, Respondent's counsel informed the immigration judge that after talking with Respondent
                                                                I




   and her daughter, that they wanted to waive all claims of relief to pursue Voluntary Departure.

   Respondent acknowledged that this was what she wanted to do for herself and her child. All
                                                                    I



                                                                    I




                                                                    I




   of this was made evident can be referenced in the Digital Audio Recording (DAR) of the that

   day's hearing. In pursuing Voluntary Departure, Respondent's previous counsel created the

   possibility for more avenues for Respondent Ito pursue legal status in the U.S. If Voluntary

   Departure did not afford respondent and her child to obtain the U-Visa, they could have always
                                                                        i




   attempted to seek asylum or other relief at andther time. Former respondent's counsel did not
      •                                                                     I




   impinge on the fundamental fairness of the hearing but instead, afforded Respondent and her
                                •                                           I




   child to have "multiple bites at the apple".     ~espondent                  created the current situation for her

   failure to comply with her agreement to Voluntarily Depart the U.S.

          Respondent did not exercise due diligenc1 in pursuing her claim of ineffective assistance

   of counsel. The fmal order in this case was signed on February 5, 2018. Respondent waited

   seven and a half months before pursuing Ithe ineffective assistance of counsel claim.


                                                   6
       Case 1:18-cv-01458-PLF Document 59-3 Filed 12/23/18 Page 7 of 10



    Respondent did not pursue it after the order was signed nor during the time the immigration

   judge gave her to get her affairs in order.   Sh~                     did not even pursue it in June 2018, when she

   was picked up by ICE for failing to comply with her voluntary departure order. It was not until

   last September 2018, that she decided to make the claim of ineffective assistance of counsel. ·

   This is not due diligence in pursuing the claim on respondent's part. Respondent did not meet
                                                                     I




   the two-prong requirement for equitable tolling and should not be granted her motion to reopen.
                                                                 I




9. Respondent's motion was to be accompanied by a brief explaining why the Immigration Judge
          .                                                      I




   had jurisdiction over this Respondent. DHS lias not received any such brief.
                                                             I




For the above reason, DHS requests that Respondent's Motion to Reopen Sua Sponte be DENIED.
                                                         I




                                                                                                             (

                                              eronica M. Se via
                                             Assistant Chief Counsel
                                                     1




                                             U.S. Immigration and Customs Enforcement
                                             U.S.IDepartment ofHomeland Security




                                                 I




                                                 7
                                                 I


                                                 I
Case 1:18-cv-01458-PLF Document 59-3 Filed 12/23/18 Page 8 of 10
Case 1:18-cv-01458-PLF Document 59-3 Filed 12/23/18 Page 9 of 10
Case 1:18-cv-01458-PLF Document 59-3 Filed 12/23/18 Page 10 of 10
        Case 1:18-cv-01458-PLF Document 59-4 Filed 12/23/18 Page 1 of 10



    DECLARATION OF JENNIFER NAGDA, YOUNG CENTER FOR IMMIGRANT
          CHILDREN’S RIGHTS AT THE UNIVERSITY OF CHICAGO

I, Jennifer Nagda, pursuant to 28 U.S.C. § 1746, swear under penalty of perjury that the
following statement is true and correct to the best of my knowledge.

    1. My name is Jennifer Nagda and I am the Policy Director at the Young Center for
       Immigrant Children’s Rights (hereinafter “Young Center”). I have been employed by the
       Young Center since November 2008.

    2. The Young Center is a registered 501(c)(3) organization headquartered at the University
       of Chicago Law School with programs in seven additional locations including: Harlingen,
       Texas; Houston, Texas; San Antonio, Texas; Phoenix, Arizona; Los Angeles, California;
       Washington, D.C.; and New York, New York.

    3. The Young Center was created in 2004 as a pilot project of the federal Department of
       Health and Human Services’ Office of Refugee Resettlement (hereinafter “ORR”) to
       create a program to provide guardians ad litem (Child Advocates) for trafficking victims
       and other vulnerable unaccompanied children. The role of the Child Advocate is to
       advocate for the best interests of the child.

    4. Beginning in 2004, ORR appointed Young Center staff and volunteers as Child
       Advocates for unaccompanied children in ORR custody.

    5. In 2008, Congress passed and President George W. Bush signed into law the Trafficking
       Victims Protection Reauthorization Act (“TVPRA”) which authorizes the Secretary of
       Health and Human Services to appoint “independent child advocates” to identify and
       advocate for the best interests of vulnerable unaccompanied children. 1 In 2013, Congress
       expanded the Child Advocate program from the original two programs in Chicago and
       Harlingen to a total of eight locations.

    6. Since its founding, the Young Center has served as independent Child Advocate for more
       than 2,500 children in government custody. We are the only organization authorized by
       ORR to serve in that capacity.

    7. The Young Center is appointed as Child Advocate for only certain children in ORR
       custody—specifically, those determined to be “vulnerable” as specified in the 2008
       TVPRA. 2 Among the categories of children that ORR has designated as particularly
       vulnerable that are relevant to the case at hand are children who are in government
       custody for more than 120 days and children who have been a victim of a crime. 3
       Children facing more than 120 days in ORR custody are more likely to experience the
       negative physical and mental health effects of prolonged detention both because of the

1
  8 U.S.C. § 1232(c)(6) (2013).
2
  Id.
3
  OFFICE OF REFUGEE RESETTLEMENT, U.S. DEP’T OF HEALTH & HUMAN SERV., ORR UAC/C-2, CHILD
ADVOCATE RECOMMENDATION & APPOINTMENT FORM (2011).
        Case 1:18-cv-01458-PLF Document 59-4 Filed 12/23/18 Page 2 of 10



       conditions of detention but also because of their separation from family, home, and
       community. Similarly, child crime victims have already experienced a trauma before
       arriving in government custody and may be less likely to receive the mental health
       services they need or may have more difficulty accessing benefits available to them as
       crime victims.

    8. As Child Advocate, we submit best interests recommendations on behalf of
       unaccompanied children in government custody—including those facing prolonged
       detention, separation from family, and those who are crime victims—to federal agencies
       including the Executive Office for Immigration Review of the Department of Justice,
       Immigration and Customs Enforcement of the Department of Homeland Security, and
       ORR.

    9. Young Center best interests recommendations address issues including but not limited to:
       the child’s placement while in government custody; the child’s release from government
       custody; the child’s claims for relief from removal; and the ability of the child to be
       repatriated safely.

    10. Each best interests recommendation is reached by applying relevant best interests law and
        best interests principles to the specific facts of each child’s case. Sources of best interests
        law include the 2008 TVPRA, federal and state child welfare laws governing the
        separation of children from their families, and international law and standards.

    11. In 2016, the Young Center Child Advocate program was evaluated by the non-partisan
        General Accounting Office (“GAO”). 4 The GAO found that government agencies
        including DHS, DOJ, and ORR consider the Child Advocate best interests
        recommendations and follow more than 70% of those recommendations. 5

    12. Between 2012 and 2015, the Young Center facilitated the work of the Interagency
        Working Group on Unaccompanied and Separated Children’s Subcommittee on Best
        Interests in creating the Framework for Considering the Best Interests of Unaccompanied
        Children (hereinafter “Framework”). 6 The Framework was a collaborative effort by
        EOIR, DHS, and ORR along with non-governmental organizations, immigration
        practitioners and scholars, to articulate how federal agencies including DOJ-EOIR and
        DHS-ICE can consider the best interests of children in all decisions about the care,
        custody, release, adjudication of relief and repatriation of children, consistent with
        existing immigration law as set forth in the Immigration & Nationality Act.

    13. In November 2015, I was appointed by then DHS Secretary Jeh Johnson to serve on the
        Federal Advisory Committee for Family Residential Centers. In October 2016, our

4
  U.S. GOV’T ACCOUNTABILITY OFF., GAO-16-367, UNACCOMPANIED CHILDREN: HHS SHOULD
IMPROVE MONITORING AND INFORMATION SHARING POLICIES TO ENHANCE CHILD ADVOCATE
PROGRAM EFFECTIVENESS (2016).
5
  Id. at 29.
6
  Framework for Considering the Best Interests of Unaccompanied Children, GEORGETOWN LAW HUM.
RTS. INST., Jan. 2017, at 1 [hereinafter Framework].

                                                                                                     2
         Case 1:18-cv-01458-PLF Document 59-4 Filed 12/23/18 Page 3 of 10



        Committee released a report recommending significant and immediate changes to
        services provided to families detained at facilities including the South Texas Family
        Residential Center (“Dilley”), where the family at issue is currently detained. In addition
        to the specific recommendations regarding legal, medical, educational, languages and
        other services, our Committee found that family detention should be discontinued,
        “reserving it for rare cases when necessary following an individualized assessment of the
        need to detain because of the danger or flight risk that cannot be mitigated by conditions
        of release.” 7

    14. Since 2017, the Young Center has been appointed by HHS to advocate on behalf of
        children forcibly separated from parents by the Department of Homeland Security
        (“DHS”) at each of our eight program sites. We have seen firsthand the negative changes
        in children’s physical and mental health upon separation from their parents, from children
        who experienced developmental regression (loss of speech, bed-wetting) to children
        whose relationships with their parents were permanently scarred in cases where children
        were falsely led to believe that their parents permitted the separation.


Established Legal Presumption: It is in a Child’s Best Interests to be in the Care, Custody
and Protection of her Parent

    15. A child’s right to be raised and nurtured by her parent flows naturally from the parent’s
        constitutional right to the care and custody of her child. 8

    16. The Due Process clause demands “clear and convincing evidence” before a parent’s
        rights can be terminated. 9

    17. For more than three decades, the Supreme Court has recognized that the rights under the
        due process clause extend to all “persons,” which includes all immigrants and those who
        lack lawful status. 10

    18. State laws provide both substantive and procedural protection of the rights of parents to
        care for their children, and of children to be with their parents, such that children may
        only be separated from their parents as a matter of last resort.




7
  DEP’T OF HOMELAND SEC., REPORT OF THE DHS ADVISORY COMMITTEE ON FAMILY RESIDENTIAL
CENTERS 2 (2016).
8
  See Santosky v. Kramer, 455 U.S. 745, 753-54 & n.7 (1982) (recognizing not just the “fundamental
liberty interest of natural parents in the care, custody and management of their child” but also “the
important liberty interests of the child”); Quilloin v. Walcott, 434 U.S. 246, 255 (1978) (“We have
recognized on numerous occasions that the relationship between parent and child is constitutionally
protected.”) (citations omitted). See also Troxel v. Granville, 530 U.S. 57, 65 (2000) (quoting U.S. Const.
amend. XIV) (the right to parent one’s child is “perhaps the oldest of the fundamental liberty interests.”).
9
  Santosky, 455 U.S. at 748, 768-70.
10
   Plyler v. Doe, 457 U.S. 202, 210-215 (1982).

                                                                                                           3
         Case 1:18-cv-01458-PLF Document 59-4 Filed 12/23/18 Page 4 of 10



     19. The public policy of the Texas Family Code is “to assure that children will have frequent
         and continuing contact with parents who have shown the ability to act in the best interest
         of the child,” as such contact would “optimize the development of a close and continuing
         relationship between . . . parent and child.” 11

     20. Texas limits the situations in which the government may terminate the parent-child
         relationship. For example, the state must establish, by clear and convincing evidence, the
         parent’s inability to provide proper care and control, defined as allowing the child to
         remain in conditions or surroundings that endanger their physical or emotional well-
         being; or that the parent has abandoned the child. 12

     21. Even when the government steps into the relationship between a parent and child, the
         child’s continued placement with, or reunification with, the parent must be the first goal.
         Once a family has contact with the child welfare system, every one of the 50 states (as
         well as the District of Columbia, Puerto Rico and other U.S. territories) is required to
         make reasonable efforts to reunify the parent and child. 13 These reasonable efforts
         “consist of accessible, available, and culturally appropriate services that are designed to
         improve the capacity of families to provide safe and stable homes for their children.” 14

     22. Whether any other placement is in a child’s best interests is considered only after a
         determination that the parent is unfit to care for the child.

     23. Consistent with this state law focus on maintaining a parent’s custody of her child,
         federal law makes federal funding for state child welfare agencies contingent upon
         reasonable efforts to prevent the separation of parents and children or to reunify children
         with parents as soon as possible in cases where they have been separated. 15

     24. State law also gives weight to the child’s stated desires when making placement
         decisions. In Texas, the law states that the court “shall” interview a child that is 12 years
         of age or older to determine her wishes about placement. 16 Similarly, in a hearing
         regarding termination of parental rights, the court may consider some factors when
         determining the best interests of the child, the first of which is the desires of the child. 17


11
   TEX. FAM. CODE ANN. §153.001, 153.251(b) (2005).
12
   TEX. FAM. CODE ANN. § 161.001(a) (2005) (remaining criteria include parents who: fail to enroll the
child in school, have been convicted or placed on community supervision, has failed to comply with a
court order regarding maintenance of child custody, used a controlled substance, knowingly engaged in
criminal conduct resulting in inability to take care of the child, or having been placed on community
supervision for sexual assault).
13
   CHILDREN’S BUREAU, ADMIN. ON CHILDREN, YOUTH & FAMILIES, ADMIN. FOR CHILDREN &
FAMILIES, U.S. DEP’T OF HEALTH AND HUM. SERV., REASONABLE EFFORTS TO PRESERVE OR REUNIFY
FAMILIES AND ACHIEVE PERMANENCY FOR CHILDREN 1 (2016).
14
   Id.
15
   Id. at 2 (citing the Adoption Assistance and Child Welfare Act of 1980, Pub. L. No. 96-272, 42 U.S.C.
§ 671 (a)(15)).
16
   TEX. FAM. CODE ANN. § 153.009 (2005).
17
   Holly v. Adams, 544 S.W. 2d 367, 371-72 (Tex. 1976).

                                                                                                           4
         Case 1:18-cv-01458-PLF Document 59-4 Filed 12/23/18 Page 5 of 10



     25. Setting aside recent changes in federal immigration enforcement policies, U.S.
         immigration policy has historically valued family unity and supported the parent-child
         relationship.

     26. The Flores settlement agreement requires the federal government to place children in
         custody in the least restrictive setting that that will be appropriate for the child’s age and
         needs and to preference parents—without regard to the parents’ immigration status—
         above all other options for release. 18

     27. In an October 2016 report released by the Federal Advisory Committee on the family
         detention facilities operated by DHS, the very first and over-arching recommendation of
         the Committee recognized the importance of family unity during immigration
         enforcement:
             Recommendation 1-1: DHS’s immigration enforcement practices should
             operationalize the presumption that detention is generally neither appropriate
             nor necessary for families – and that detention or the separation of families
             for purposes of immigration enforcement or management, or detention is
             never in the best interests of children. . . . If [] an assessment determines that
             continued custody is absolutely necessary, families should be detained for the
             shortest amount of time and in the least restrictive setting possible; all
             detention facilities should be licensed, non-secure and family-friendly. If
             necessary to mitigate individualized flight risk or danger, every effort should
             be made to place families in community-based case-management programs
             that offer medical, mental health, legal, social, and other services and
             supports, so that families may live together within a community. 19

     28. Similarly, the Framework created by the Interagency Working Group on Unaccompanied
         and Separated Children identifies “family integrity” as one of several widely-accepted
         factors in any best interests analysis. 20 The Framework also recognizes a child’s right to
         liberty as a key factor in evaluating the best interests of that child. 21

     29. ORR also prioritizes the release of unaccompanied children to their parents,
         notwithstanding the parents’ immigration status, to maintain the parent-child relationship.

            a. Parents are considered “Category 1” sponsors—the highest of four levels of
               sponsorship. 22



18
   Flores v. Reno, No. CV 85-4544-RJK (Px) (C.D. Cal. Ja. 17, 1997).
19
   DEP’T OF HOMELAND SEC., REPORT OF THE DHS ADVISORY COMMITTEE ON FAMILY RESIDENTIAL
CENTERS 2 (2016) (emphasis added).
20
   Framework, supra note 6.
21
   Id.
22
   ADMIN. FOR CHILDREN & FAMILIES, U.S. DEP’T OF HEALTH AND HUM. SERV., CHILDREN ENTERING
THE UNITED STATES UNACCOMPANIED, § 2.2.1, https://www.acf.hhs.gov/orr/resource/children-entering-
the-united-states-unaccompanied-section-2.

                                                                                                          5
         Case 1:18-cv-01458-PLF Document 59-4 Filed 12/23/18 Page 6 of 10



            b. ORR “gives preference to a parent or legal guardian when determining release
               plans” unless there has been a “court ordered termination of parental rights” or
               “substantial evidence that the child would be at risk of harm if released to the
               parent.” 23

            c. ORR also considers the child’s express wishes. If a child does not want to be
               reunified with his or her parent, ORR takes that into consideration. In some cases,
               ORR provides counseling to determine whether reunification is appropriate or to
               facilitate the child’s reunification with a parent.

            d. In further recognition of the importance of the parent-child bond, particularly for
               very young children, ORR will release an unaccompanied child, who enters with
               her own biological child, with the same sponsor because “it is in the best interest
               of the unaccompanied alien child and her biological child.” 24

The Law’s Emphasis on Maintaining the Parent-Child Relationship Reflects Decades of
Scientific Research Demonstrating the Importance of that Relationship to a Child’s
Health—Particularly for Teens with Histories of Trauma

     30. There is consensus within the medical community of the importance of healthy parent-
         child attachments.

     31. It is the policy of the American Academy of Pediatrics (AAP) that “children in the
         custody of their parents should never be detained, nor should they be separated from a
         parent, unless a competent family court makes that determination.” 25

     32. The AAP also advises that “Pediatricians work to keep families together in times of strife
         because we know that in any time of anxiety and stress, children need to be with their
         parents . . . ”. 26

     33. Child development research also shows that separating an adolescent child from her
         parent is harmful to the child’s health and well-being.

     34. Children separated from their parents due to immigration raids experienced psychological
         distress and behavioral problems due to the severe disruption caused by the raids. 27 The

23
    Id.
24
    Id. (emphasis added).
25
   JULIE M. LINTON ET AL., AM. ACAD. OF PEDIATRICS, DETENTION OF IMMIGRANT CHILDREN 7 (2017).
http://pediatrics.aappublications.org/content/pediatrics/139/5/e20170483.full.pdf.
26
    Statement from the Am. Acad. of Pediatrics Opposing Separation of Mothers and Children at the
Border (Mar. 4, 2017), https://www.aap.org/en-us/about-the-aap/aap-press-
room/pages/immigrantmotherschildrenseparation.aspx.
27
    RANDY CAPPS, ET AL., THE URBAN INSTITUTE, PAYING THE PRICE: THE IMPACT OF IMMIGRATION
RAIDS ON AMERICA’S CHILDREN 50 (2007),
https://www.urban.org/sites/default/files/publication/46811/411566-Paying-the-Price-The-Impact-of-
Immigration-Raids-on-America-s-Children.PDF.

                                                                                                     6
         Case 1:18-cv-01458-PLF Document 59-4 Filed 12/23/18 Page 7 of 10



        longer children are separated from parents, the greater the trauma they suffer. 28 Negative
        impacts to children’s mental health include separation anxiety, attachment disorder, and
        post-traumatic stress disorder. 29 The trauma of separation also manifests in physical
        symptoms: children suffer from loss of appetite, weight loss, and difficulty sleeping. 30

     35. Children between the ages of 12 to 17 exhibit distinct, negative behavioral changes in
         response to separation from a parent—particularly, withdrawal. 31 When the stress an
         adolescent child faces becomes prolonged, the adolescent’s exposure to chronic stress has
         various negative effects on neurobehavioral outcomes, particularly in regard to emotional
         expression. 32

     36. Moreover, when a child faces cumulative adversity, including intrafamilial adversity such
         as domestic violence and separation from a parent, the effects can be lifelong. 33 These
         effects manifest as both psychological and physical health problems, such as difficulty
         managing emotions, dissociation, risky behaviors, and chronic physical conditions. 34

     37. Fostering the parent-child relationship can help a child overcome the impact of trauma. A
         child’s strong relationship with her parent can promote her, protect her from developing
         the adverse effects of trauma, and teach her how to regulate her emotions and interact
         with the world. 35 As the Harvard University Center on the Developing Child points out,
         “the single most common factor for children and teens who develop the capacity to
         overcome serious hardship is having at least one stable and committed relationship with a




28
   Id.
29
   Id. at 51.
30
   Id.
31
   AJAY CHAUDRY ET AL, THE URBAN INSTITUTE, FACING OUR FUTURE: CHILDREN IN THE AFTERMATH
OF IMMIGRATION ENFORCEMENT 42 (2010),
https://www.urban.org/sites/default/files/publication/28331/412020-Facing-Our-Future.PDF.
32
   RUSSELL D. ROMEO, BRAIN RESEARCH, THE IMPACT OF STRESS ON THE STRUCTURE OF THE
ADOLESCENT BRAIN: IMPLICATIONS FOR ADOLESCENT MENTAL HEALTH 186 (2017),
https://reader.elsevier.com/reader/sd/pii/S0006899316301482?token=D5492A5BA7D8E621E85A36E80
1A485CEDD13DEF8ABDFD082B6E7F99528277285B354981B22F0C91796702F6C8FA6E904.
33
   MOIRA SZILAGYI & NEAL HALFON, ACADEMIC PEDIATRICS, PEDIATRIC ADVERSE CHILDHOOD
EXPERIENCES: IMPLICATIONS FOR LIFE COURT HEALTH TRAJECTORIES 467 (2015), https://ac.els-
cdn.com/S1876285915002259/1-s2.0-S1876285915002259-main.pdf?_tid=1687d7d3-35a4-4bdd-845a-
70070ceada19&acdnat=1545161260_0b4d2778920a20a357dab692789718c5. FERNANDO S. MENDOZA
ET AL., ACADEMIC PEDIATRICS, IMMIGRATION POLICY: VALUING CHILDREN 723 (2018),
https://www.academicpedsjnl.net/article/S1876-2859(18)30415-7/pdf.
34
   Effects: Complex Trauma, THE NAT’L CHILD TRAUMA STRESS NETWORK, https://www.nctsn.org/what-
is-child-trauma/trauma-types/complex-trauma/effects (last accessed December 18, 2018).
35
   STEVEN D. COHEN ET AL., HARVARD UNIV. CTR. ON THE DEVELOPING CHILD, 3 PRINCIPLES TO
IMPROVE OUTCOMES FOR CHILDREN AND FAMILIES 3 (2017), https://46y5eh11fhgw3ve3ytpwxt9r-
wpengine.netdna-ssl.com/wp-content/uploads/2017/10/HCDC_3PrinciplesPolicyPractice.pdf. Effects:
Complex Trauma, THE NAT’L CHILD TRAUMA STRESS NETWORK, https://www.nctsn.org/what-is-child-
trauma/trauma-types/complex-trauma/effects (last accessed December 18, 2018).

                                                                                                      7
         Case 1:18-cv-01458-PLF Document 59-4 Filed 12/23/18 Page 8 of 10



        supportive parent . . .”. 36 In sum, in the face of severe and chronic trauma, close family
        relationships are essential to improving a child’s health and development.

Prolonged Detention is Detrimental to the Health and Well-being of Children—Including
Teenagers with Histories of Trauma

     38. Detention can “have a serious, long-lasting impact on children’s psychological well-
         being. The persistent stress, despair, and uncertainty of detention—even when it’s just for
         a few weeks—compromises young children’s intellectual, cognitive, emotional, and
         social development” and “raises the risk of recurrent and distressing memories,
         nightmares, dissociative reactions, prolonged psychological distress, and negative
         alterations in cognition.” 37

     39. When older children are detained, they “may experience a sense of hopelessness and
         futility and can have trouble sleeping or concentrating. As a response to their
         hopelessness and anger, some young people harm themselves.” 38

     40. For young people who have fled their countries due to threats and violence, “detention
         may service to continue their experience of being treated unfairly or unjustly, as well as
         their perception that life is unsafe, uncertain, unstable, and unpredictable.” 39 Detention
         essentially returns an asylum-seeking child “to the state of existential panic that [she]
         experienced when subjected to the human rights violations or persecution which led [her]
         to flee [her] country of origin.” 40

In this Case, Separating XXXXXX from Her Mother or Subjecting them to Continued
Detention would be Severely Detrimental to XXXXXX’s Physical and Mental Health

     41. Based on the record the Young Center has examined, XXXXXX has suffered a history of
         repeated trauma.

     42. While in Honduras, XXXXXX witnessed her mother being extorted by the Barrio 18
         gang and was herself threatened and assaulted by the gang. Specifically, XXXXXX was
         followed by the gang when she went to school and was approached by gang members,
         warning her that her mother must pay the Barrio 18. When XXXXXX’s mother was later
         unable to pay the gang, members forced their way into her mother’s home, pointed a guy
         to XXXXXX’s head, and sexually assaulted her.

     43. After this experience, XXXXXX and her mother fled to the United States.


36
   Id.
37
   LUIS H. ZAYAS, IMMIGRATION ENFORCEMENT PRACTICES HARM CHILDREN AND CITIZEN CHILDREN,
38 Zero to Three, 22 (2018).
38
   Captured Childhood, INT’L DETENTION COALITION 53 (2012), https://idcoalition.org/wp-
content/uploads/2016/01/Captured-Childhood.pdf.
39
   Id. at 50.
40
   Id. at 54.

                                                                                                      8
    Case 1:18-cv-01458-PLF Document 59-4 Filed 12/23/18 Page 9 of 10



44. XXXXXX faced further trauma here in the United States. XXXXXX and her mother
    moved to Alabama, where her mother began a relationship with Mr. Noel Rios.
    XXXXXX witnessed Mr. Rios physically, psychologically, and sexually abuse her
    mother. Mr. Rios also abused XXXXXX. He beat her and repeatedly attempted to walk
    in on her naked. After Mr. Rios assaulted XXXXXX’s mother so severely that she was
    hospitalized, she ended the relationship. When Mr. Rios refused to leave them alone and
    threatened to harm them if they called the police, XXXXXX and her mother fled to San
    Antonio, Texas.

45. After XXXXXX and her mother escaped Mr. Rios’s abuse, XXXXXX began to stabilize
    and move closer to a normal childhood. She developed ties in her new community
    through her school, where she has close friendships and where she established
    mentorship relationships with some of her teachers. XXXXXX also developed deep ties
    with family friends and fellow church members. XXXXXX’s peers, teachers, and church
    members describe XXXXXX as a friendly, considerate, and respectful young woman.
    XXXXXX’s teacher describes her as taking initiative for her own learning.

46. Since her arrest and detention by DHS officials, XXXXXX’s health and well-being have
    deteriorated markedly.

       a. When faced with the prospect of going back to Honduras, where XXXXXX was
          sexually assaulted by the Barrio 18 gang, and where her abuser Mr. Rios now
          lives, XXXXXX suffered a panic attack.

       b. A licensed clinical social worker evaluated XXXXXX and found that she is
          experiencing helplessness, loss of hope, traumatic recollections, and intrusive
          thoughts and flashbacks. The social worker also found that XXXXXX has
          decreased appetite and sleep disturbance, as well as a history of self-harm and
          suicidal ideation.

       c. The social worker concluded that XXXXXX’s symptoms are “consistent with a
          diagnosis of Post-Traumatic Stress Disorder and [that she] requires consistent
          clinical intervention as well as removal of situational triggers to help her process
          her experiences, feel safe and improve adaptive functioning.”

       d. XXXXXX’s symptoms echo those of children who have suffered chronic trauma,
          as explained above. These diagnoses could last for XXXXXX’s lifetime without
          immediate intervention.




                                                                                                 9
      Case 1:18-cv-01458-PLF Document 59-4 Filed 12/23/18 Page 10 of 10



Steps Necessary to Protect XXXXXX’s Best Interests—Her Safety and Well-Being

   47. In light of the trauma XXXXXX and her mother faced in Honduras and here in the
       United States, XXXXXX’s deteriorating health, and the importance of healthy family
       attachments at this critical time, the Young Center believes that it is in XXXXXX’s best
       interests to be immediately released from detention with her mother.

   48. In XXXXXX’s case, separation from her mother would compound trauma upon trauma
       and threaten her ability to overcome the adverse impacts of her experiences to this point.

   49. Moreover, continued detention of both XXXXXX and her mother is contrary to the
       specific recommendations of the DHS Secretary’s appointed Advisory Committee on
       Family Residential Centers, which recommends against family detention unless the
       mother and daughter present a danger or flight risk that cannot be mitigated by the
       conditions of release. In this case, XXXXXX and her mother are pursuing legal relief and
       are represented by counsel. XXXXXX and her mother are profoundly afraid to return to
       Honduras, so much so that XXXXXX suffered a panic attack when brought to the airport
       awaiting return to Honduras. She and her mother have every reason to continue to
       participate in their immigration case upon release from Dilley. Continued detention is
       neither necessary nor appropriate for XXXXXX and her mother.

   50. XXXXXX’s deteriorating condition reflects the symptoms that children her age exhibit
       when they languish in detention. Because of her condition, XXXXXX needs the support
       of a loving home with the parent she trusts, and the stability and services that come with
       attending school and being part of a community where she has developed close ties.

Conclusion

   51. This declaration is submitted on behalf of a child who has been detained with her mother
       for a prolonged time at the South Texas Family Residential Center and who faces the
       unacceptable risks of continued detention or possible separation from her parent.

   52. For all of the reasons identified above, it is our opinion that the only appropriate
       placement for XXXXXX is release in the custody of her accompanying parent—her
       mother.

   53. Releasing XXXXXX and her mother together will maintain the parent-child relationship,
       foster XXXXXX’s safe and healthy development, and protect her physical and mental
       health, and is therefore unequivocally in her best interests.




December 23, 2018

                                                                                                10
Case 1:18-cv-01458-PLF Document 59-5 Filed 12/23/18 Page 1 of 4
Case 1:18-cv-01458-PLF Document 59-5 Filed 12/23/18 Page 2 of 4
Case 1:18-cv-01458-PLF Document 59-5 Filed 12/23/18 Page 3 of 4
Case 1:18-cv-01458-PLF Document 59-5 Filed 12/23/18 Page 4 of 4
Case 1:18-cv-01458-PLF Document 59-6 Filed 12/23/18 Page 1 of 3
Case 1:18-cv-01458-PLF Document 59-6 Filed 12/23/18 Page 2 of 3
Case 1:18-cv-01458-PLF Document 59-6 Filed 12/23/18 Page 3 of 3
         Case 1:18-cv-01458-PLF Document 59-7 Filed 12/23/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

M.G.U., et al.,                                 §
                                                §
       Plaintiffs,                              §
                                                §            No. 18cv1458-PLF
v.                                              §
                                                §            Civil Action
U.S. DEPARTMENT OF                              §
HOMELAND SECURITY, et al.,                      §
                                                §
       Defendants.                              §


                     [PROPOSED] TEMPORARY RESTRAINING ORDER


       The Court has considered all authorities, evidence, and argument presented by all parties

concerning Plaintiffs’ application for temporary restraining order, ECF No. 59. Counsel for

Plaintiffs certifies that he notified Defendants’ counsel of ECF No. 59 by telephone and email at

the time of filing, and two days before, sought agreement to avoid the need for this proceeding.

       Plaintiffs include P.M.B. and her minor child, C.O.M. Defendants include the U.S

Department of Homeland Security (“DHS”) and its sub-agencies Immigration and Customs

Enforcement (“ICE”) and Customs and Border Protection (“CBP”).

       The Court concludes that all four elements required for a temporary restraining order

weigh in favor of entering immediate relief for Plaintiffs as follows:

       (1) Plaintiffs P.M.B. and C.O.M. are likely to succeed on the merits of their claim that

            Defendants’ current family separation policy impermissibly places a substantial

            burden on their family integrity and is not narrowly tailored to serve a compelling

            government interest to the extent that it permits separation of families who arrive in




                                                 1
        Case 1:18-cv-01458-PLF Document 59-7 Filed 12/23/18 Page 2 of 2



           the United States together seeking asylum, and the child’s asylum claim remains

           pending after the parent becomes subject to a final order of removal.

       (2) Plaintiffs suffer irreparable harm by the threat of separation because it causes them

           emotional trauma and impedes pursuit of asylum claims.

       (3) The balance of harms strongly favors Plaintiffs.

       (4) The public interest strongly weighs in favor of preserving family integrity absent a

           narrowly tailored means of accomplishing a compelling government objective.

       WHEREFORE, the Court hereby directs Defendants to refrain from taking any action to

separate P.M.B. from C.O.M. pending further order of this Court.

       Plaintiffs shall post a bond of $ ____ as security pursuant to Rule 65(c).

       This ORDER expires exactly 14 days after entry unless extended. Plaintiffs shall file any

application for preliminary injunction by January ____, 2019. Defendants shall respond within

_____ days. Hearing on any application is set for ___________ o’clock on __________, 2018 at

courtroom ___________________________________ .

       SO ORDERED at ____ ___.m. Eastern Standard Time on this _________ day of

December, 2018 at Washington, D.C.



                                             ______________________________
                                             Hon. Paul L. Friedman
                                             United States District Judge




                                                2
